Citation Nr: 1744539	
Decision Date: 10/05/17    Archive Date: 10/17/17

DOCKET NO.  84-16 821	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Pittsburgh, Pennsylvania


THE ISSUES

1.  Entitlement to service connection for status post pneumothorax with post-surgical chest pain (chest condition).

2.  Entitlement to service connection for a headache disorder.

3.  Entitlement to service connection for an acquired psychiatric disorder. 


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Veteran


ATTORNEY FOR THE BOARD

K. Vuong, Associate Counsel


INTRODUCTION

The Veteran served on active duty from November 1972 to July 1973.

This appeal comes to the Board of Veterans' Appeal (Board) from a May 1984 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in Pittsburg, Pennsylvania.

In January 1985, the Veteran testified at a hearing before three members of the Board.  A transcript of that proceeding is of record.  

This case was remanded by the Board for further development in June 2015 and November 2016.  


FINDINGS OF FACT

1.  Status post pneumothorax with post-surgical chest pain is not related to service; no other current chest condition is shown.

2.  A current chronic headache disorder is not shown by competent medical evidence.
	
3.  The Veteran does not have an acquired psychiatric disorder; a personality disorder was not subjected to a superimposed disease in service.  



CONCLUSIONS OF LAW

1.  The criteria for service connection for a chest condition, to include status post pneumothorax with post-surgical chest pain have not been met.  38 U.S.C.A. §§ 1110, 5107 (West 2015); 38 C.F.R. §§ 3.102, 3.303 (2016).

2.  The criteria for service connection for a headache disorder have not been met.  38 U.S.C.A. §§ 1110, 5107 (West 2015); 38 C.F.R. §§ 3.102, 3.303 (2016). 

3.  The criteria for service connection for an acquired psychiatric disorder have not been met.  38 U.S.C.A. §§ 1110, 5107 (West 2015); 38 C.F.R. §§ 3.102, 3.301, 3.303 (2016). 


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

VA has a duty to provide notice of the information and evidence necessary to substantiate a claim.  38 U.S.C.A. § 5103(a) (West 2015); 38 C.F.R. § 3.159(b) (2016).  A standard December 2016 letter satisfied the duty to notify provisions.

VA also has a duty to provide assistance to substantiate a claim.  38 U.S.C.A. § 5103A (West 2015); 38 C.F.R. § 3.159(c) (2016).  The Veteran's service treatment and personnel records have been obtained.  Post-service VA and private treatment records have also been obtained, including records from the Social Security Administration (SSA).

Pursuant to the Board's November 2016 remand, more recent VA treatment records were obtained and the Veteran was provided VA medical examinations in January 2017.  The examination reports, along with the expert medical opinions, are sufficient evidence for deciding the claims.  The examination reports are adequate as they are based upon consideration of the Veteran's prior medical history and examinations, describe the disabilities in sufficient detail so that the Board's evaluation is a fully informed one, and contain reasoned explanations.  VA's duty to assist has been met. 

Service Connection

Service connection may be granted for a disability resulting from disease or injury incurred in or aggravated by service.  38 U.S.C.A. § 1131 (West 2015); 38 C.F.R. § 3.303 (2016).  Generally, the evidence must show: (1) the existence of a present disability; (2) in-service incurrence or aggravation of a disease or injury; and (3) a causal relationship between the present disability and the disease or injury incurred in or aggravated during service.  Shedden v. Principi, 381 F.3d 1163, 1166-67 (Fed. Cir. 2004).

For the diseases explicitly recognized as "chronic" under 38 C.F.R. § 3.309(a), the provision of 38 C.F.R. § 3.303(b) provide an alternative method of establishing the second and third elements through continuity of symptomatology.  Walker v. Shinseki, 708 F.3d 1331 (Fed. Cir. 2013).  Furthermore, for Veterans who served 90 days or more of active service during a war period or after December 31, 1946, there is a presumption of service connection for certain chronic diseases if such disability is manifest to a compensable degree within one year of discharge from service.  38 U.S.C.A. §§ 1101, 1112, 1137 (West 2015); 38 C.F.R. §§ 3.307, 3.309 (2016).  As the Veteran's claimed disabilities are not among the list of chronic diseases, the above provisions are inapplicable.  

Secondary service connection may be granted for a disability that is proximately due to or the result of a service-connected disability.  38 C.F.R. § 3.310 (a) (2016).   

A layperson is competent to report on the onset and continuity of his current symptomatology.  See Layno v. Brown, 6 Vet. App. 465, 470 (1994) (a Veteran is competent to report on that of which he or she has personal knowledge).  Lay evidence can also be competent and sufficient evidence of a diagnosis or to establish etiology if (1) the layperson is competent to identify the medical condition, (2) the layperson is reporting a contemporaneous medical diagnosis, or (3) lay testimony describing symptoms at the time supports a later diagnosis by a medical professional.  Davidson v. Shinseki, 581 F.3d 1313, 1316 (Fed. Cir. 2009); Jandreau v. Nicholson, 492 F.3d 1372, 1376-77 (Fed. Cir. 2007).  When considering whether lay evidence is competent the Board must determine, on a case by case basis, whether the Veteran's particular disability is the type of disability for which lay evidence may be competent.  Kahana v. Shinseki, 24 Vet. App. 428 (2011). 

Chest Condition

The Veteran asserts that he has a chest condition, to include status post pneumothorax with post-surgical chest pain that is related to service.  

A review of the Veteran's service treatment records discloses no diagnosis for a chronic respiratory or pulmonary condition.  The service records show he complained of shortness of breath at the time of his separation from service in July 1973, and the report of an October 1973 VA chest x-ray shows findings of healed tuberculous complex.  

After service, the Veteran required surgery for a spontaneous pneumothorax in November 1978.  December 1978 treatment records show the Veteran reported pain in his throat, chest and back for the last few months.  Imaging revealed a collapsed right lung.  Chest x-rays done in April 1984 showed left lower lobe pneumonia with otherwise clear field.  Subsequent records reflect that the Veteran reported problems with shortness of breath, diffused chest pain, and paralyzing cough.  See May 1985, June 1986, June 1989, and May 1990 treatment records.  Records reflect that the Veteran reported that the pain came and went, in no discernable pattern.  Further imaging done in January 1991, July 1997, August 1997, and August 2007 showed normal pulmonary vascularity, no indication of pulmonary disease or lesions, and no acute processes.  An April 2000 chest x-ray showed no congestive failure or pneumonia but identified a 3 mm calcified granuloma in the lingual and small bullae in the apex of the right lung.  The treatment records also indicate that the Veteran smoked one pack per day beginning in 1972 until the late 1990s.  See May 1985, June 1986 and July 2014 treatment records.

Pursuant to the Board November 2016 Remand, the Veteran underwent a VA examination in January 2017.  The Veteran reported a history of collapsed lung with no re-occurrence, frequent upper respiratory infection, productive coughs, and dyspnea with exertion to the VA examiner.  The Veteran could not recall the dates or the reason behind the etiology of his collapsed lung, but believed that he may have had pneumonia.  The Veteran reported that he has not had a re-occurrence of this condition. He also reported frequent upper respiratory infections, cough with sputum production and dyspnea with exertion, and some intermittent chest pain to the upper left chest.

After a review of the Veteran's medical records and clinical evaluation, the examiner's diagnosis was 'spontaneous pneumothorax s/p surgical intervention/chest tube placement, resolved without residuals.'  No other current chest condition was found on examination or in the records.  The examiner noted that there is no evidence of an active chronic respiratory condition at this time and the only diagnosed condition related to the Veteran's chest pain (i.e. status post pneumothorax with post-surgical chest pain) was most likely due to his smoking history.  The examiner concluded that the Veteran's claimed chest condition of 'status post pneumothorax with post-surgical chest pain' was less likely than not to incurred in or caused by service, and was not related to any service-connected condition.  

The examiner provided a thorough and cogent rationale for his finding and opinion, which included consideration of the Veteran's reported symptoms both during and after service, the October 1973 record of healed tuberculosis complex in right lower lung field with otherwise clear lungs, and the history of the spontaneous pneumothorax in 1978.  The examiner explained, in part, that the separation examination is silent for a diagnosis of a chronic lung condition and the abnormal clinical respiratory exam finding the Veteran's spontaneous pneumothorax occurred four years after discharge from active military service.  Review of literature notes that a primary spontaneous pneumothorax (PSP) is a pneumothorax that occurs without a precipitating event in a person who does not have known lung disease.  The examiner further explained that risk factors for the development of a spontaneous pneumothorax include cigarette smoking, probably due to consequences of airway inflammation.  In relating the Veteran's chest pain to his smoking history, the examiner noted that medical literature shows that most people with primary spontaneous pneumothorax have an unrecognized lung disease that results in rupture of a sub pleural bleb.  The examiner further explained that there is a marked increase in the risk of primary spontaneous pneumothorax in smokers, with heavy smokers incurring a risk 102 times greater than non-smokers.  The examiner noted that the Veteran smoked 1-3 packs from the start of service until 1999; additional risk factors for the development of a spontaneous pneumothorax include being male gender, family history, and other factors.  The examiner explained that given the review of risk factors for the development of spontaneous pneumothorax, it is likely that in this Veteran's case that it was caused by cigarette smoking.

The Board finds the opinion of the January 2017 examiner to be probative because she has the appropriate training, expertise and knowledge to evaluate the claimed disability.  Furthermore, the examiner also reviewed the entire claims file, performed a clinical examination of the Veteran, and considered the Veteran's statements regarding the nature and history of his claimed condition.  There are no competent opinions to the contrary.

The competent, probative evidence in this case weighs service connection.  The January 2017 VA opinion is highly persuasive for the reasons previously noted, and is unfavorable on the question of causal nexus.  The Board has considered the Veteran's contention and sincere belief that he has a chest condition related to service.  Although he may be competent to relate observations of chest pain, he is not competent to diagnose a particular chronic respiratory or lung disease or determine the etiology of a complex medical condition such as a spontaneous pneumothorax.  This is because he has not demonstrated possession of the requisite medical knowledge, training, or experience needed to do so.  Therefore, his lay opinions are neither competent nor probative evidence in this regard.  

Accordingly, the benefit of the doubt doctrine is inapplicable and the claim must be denied.  38 U.S.C.A. § 5107 (b); 38 C.F.R. § 3.102; Gilbert v. Derwinski, 1 Vet. App. 49, 55-57 (1990).


Headaches

The Veteran claims service connection for a headache disability.  The Veteran relates his headaches to active service or to service-connected hypertension.  

The Veteran's service treatment records include his July 1973 separation examination during which he reported severe headaches and periods of unconsciousness, among other symptoms.  The separation physical examination was negative for any diagnosed chronic headache condition, or abnormal neurological findings.  The Veteran also reported headaches after service.  He was diagnosed with tension headaches in July 1979.  See February 1979 VA 21-4138 and treatment records from April 1984, June 1986, January 1991, January 2000, July 2002, November 2008, and November 2014.  

Pursuant to the Board's November 2016 remand, a VA examination was conducted in January 2017.  The examiner conducted an in-person examination of the Veteran and review of the file.  The examiner concluded that without resorting to any speculation, the Veteran's claimed headache condition is less likely than not related to service or proximately caused or aggravated by service-connected hypertension.  In providing the rationale for this opinion, the examiner explained that upon review of the medical records, the separation examination included reports of severe headaches but the accompanying clinical examination was silent for abnormal neurological findings.  The examiner further noted that review of service treatment records are not supportive of a chronic headache condition and that post-service records dating back at least 10 years are silent for continuity of complaints.  The examiner reasoned that a singular episode of subjective complaint of headache on separation examination without evidence of continuity of complaints does not support a chronic headache condition.  The examiner ultimately, concluded that any documented tension headaches resolved and the Veteran currently did not meet diagnostic criteria for chronic headache condition.  The examiner further explained that the reported symptoms are inconsistent with classic vascular headaches as seen with hypertension.  

The Board finds the opinion highly probative because the examiner had the appropriate training, expertise and knowledge to evaluate the claimed disability.  Furthermore, the examiner also reviewed the records, performed a clinical examination, and considered the Veteran's statements regarding the nature and history of his condition.  The examiner provided a sufficient rationale for the conclusions reached.  

Accordingly, the evidence of record does not establish a current chronic headache disorder as required under the first element of service connection.  The Veteran's treatment records do not contain a diagnosis of a chronic headache disorder.  The Veteran does report occasional headaches, and he is competent to do so.  See Layno v. Brown, 6 Vet. App. 465, 469 (1994).  However, the January 2017 VA examiner (who considered the Veteran's lay report) determined that the Veteran's history and clinical presentation do not support a diagnosis of a chronic headache disorder.  The examiner's opinion is given substantial weight because of her expertise to evaluate the condition and consideration of the evidence of record.  There are no competent opinions to the contrary.

Because the weight of the evidence is against finding a current disability, entitlement to service connection on a secondary basis is not warranted.  See 38 C.F.R. § 3.310.

Given that the competent and probative evidence, the preponderance of the evidence is against the claim.  Accordingly, the benefit of the doubt doctrine is inapplicable and service connection is not warranted.  38 U.S.C.A. § 5107 (b); 38 C.F.R. § 3.102; Gilbert v. Derwinski, 1 Vet. App. 49, 55-57 (1990).  

Psychiatric Disorder

The Veteran seeks service connection for an acquired psychiatric disorder.  

The available service treatment records do not contain a report of examination prior to the Veteran's enlistment in November 1972.  In July 1973 service treatment records, the Veteran reported nervousness, inability to sleep at night, mild depression, and suicidal tendency.  Upon psychiatric evaluation by the dispensary medical officer, the Veteran presented with a history of increasing anxiety, low intelligence, difficulty understanding, underlying aggression and anger, and a great deal of frustration and anxiety.  The clinician further noted poor judgment, maturity and impulse control.  The diagnosis rendered was of underlying immature personality disorder with passive aggressive features.  In a later July 1973 treatment record, the Veteran was seen and referred to a naval hospital.  The psychiatrist was noted as having opined that the Veteran had a personality disorder.  The Veteran's July 1973 separation examination report shows he received a normal psychiatric evaluation, despite his complaints of depression, excessive worry, and nervousness.  

Post-service VA, Social Security Administration, and private treatment records show various psychiatric diagnoses, to include: personality disorder, anxiety reaction, depression, and schizophrenia.  In particular, the SSA records note that the Veteran was hospitalized in 1975 for mental health issues (although the actual VA treatment records are unavailable) and private treatment records in 1979 show treatment for an anxiety disorder.

In October 1973 VA treatment records, the Veteran reported some feelings of depression, trouble sleeping, stomach issues.  He was diagnosed with adult situational disturbance, manifested by anxiety, abdominal cramps, and constipation; currently in remission.  An Axis II diagnosis of personality disorder, mixed type, was noted.  In June 1979, the Veteran was examined by a psychiatrist for the purposes of determining entitlement to disability benefits.  The opinion of the psychiatrist was that the Veteran had a rather passive dependent type personality with no evidence of any significant anxiety or depression.  The Veteran was again seen by a psychiatrist in June 1985.  The psychiatrist diagnosed the Veteran with hypochondriasis.  A June 1989 treatment record notes a clinical impression of paranoid disorder.  In a November 1989 treatment record, the Veteran was evaluated by a physician and was given an Axis II diagnosis of paranoid personality disorder.  In a January 1991 treatment record, a clinician rendered a diagnosis of delusional paranoid disorder.  The clinician noted that the Veteran is an unreliable historian with questionable logic and a recorded history of discreet delusional system going back many years.  In an April 2001 VA treatment record, the clinician noted an impression of possible schizoid personality.  In a May 2003 treatment record, the Veteran was again examined for psychiatric illness.  The clinician indicated review of prior psychiatric reports including the June 1989 record and interviewed the Veteran.  The evaluation revealed issues with intellectual functioning; indications of anger; and resentment and hostility towards authority figures.  The clinician noted an Axis II diagnosis of paranoid personality disorder.

Pursuant to the Board's November 2016 remand, the Veteran was afforded an examination in January 2017.  Based on review of the entire record, clinical interview and examination, the examiner diagnosed the Veteran with paranoid personality disorder and concluded that the disorder was not caused or exacerbated by military service.  The examiner further concluded that the evidence on record does not indicate that the Veteran met diagnostic criteria for any chronic, disabling, acquired condition beyond his personality disorder for any period of time after his discharge and during the period of this claim (i.e. since 1980).  The examiner noted that the Veteran's post-service records contain several evaluations done through corrections facilities as well as for the purposes of social security disability applications - the majority of these evaluations diagnose him with paranoid personality disorder.  The examiner further opined that there is no evidence to suggest that the Veteran's personality disorder, which clearly and unmistakably existed prior to service, was exacerbated beyond its natural progression by any in-service event or injury. 

The preponderance is against the claim of service connection for an acquired psychiatric disorder.  To the extent that the Veteran has received other psychiatric diagnoses throughout the years, the most persuasive evidence, which is the January 2017 VA opinion, shows that the accurate diagnosis for the Veteran's presentation since the claim was filed has been of a personality disorder.  The Board finds this opinion to be persuasive as the examiner conducted an in-depth review of the Veteran's service and post-service medical history; thus providing her a longitudinal review of the Veteran's symptoms and clinical evaluations spanning more than 30 years and she also conducted a current clinical examination and interview with the Veteran.  This is consistent with the findings of private clinicians in January 1991 and May 2003.  

To the extent that the Veteran believes he has an acquired disorder that is related to military service, he is not competent to make such a determination.  Although he may be competent to relate observations of how he may have felt or what he experienced, he is not competent to determine the nature and etiology of a complex medical condition such as a personality disorder, or other clinical psychiatric disorder.  This is because he has not demonstrated possession of the requisite medical knowledge, training, or experience needed to do so.  Therefore, his lay opinion on the nature and etiology of his current psychiatric disorder are neither competent nor probative evidence in this regard.  The only competent evidence regarding the nature and etiology of the current psychiatric disorder is the unfavorable January 2017 VA opinion.  There is no competent evidence to the contrary. 

Service connection cannot be granted for a personality disorder.  38 C.F.R. §§ 3.303 (c), 4.9. 4.127 (2016); see also Winn v. Brown, 8 Vet. App. 510, 516 (1996), appeal dismissed, 110 F.3d 56 (Fed. Cir. 1997) (specifically holding that 38 C.F.R. § 3.303 (c), as it pertains to personality disorder, is a valid exercise of the authority granted to the Secretary of Veterans Affairs); see also Beno v. Principi, 3 Vet. App. 439, 441 (1992).  However, service connection may be granted, in limited circumstances, for disability due to aggravation of a constitutional or developmental abnormality (to include personality disorder), by superimposed disease or injury.  See VAOPGCPREC 82-90, 55 Fed. Reg. 45,711 (1990); Carpenter v. Brown, 8 Vet. App. 240, 245 (1995); Monroe v. Brown, 4 Vet. App. 513, 514-15 (1993); and VAOPGCPREC82-90.  

The Board finds no evidence of additional disability due to in-service aggravation of any personality disorder by superimposed disease or injury during service.  While the 2017 VA examiner did not use the term "superimposed," she clearly indicated that the Veteran's personality disorder did not increase in severity while in service and did not result in any additional disability at any time during this claim.  Further, to the extent that other psychiatric diagnoses were provided over the years, no competent opinions of record link any of those disorders to the Veteran's military service.  Therefore, the Board finds that service connection for an acquired psychiatric disorder is not warranted.

Accordingly, the benefit of the doubt doctrine is inapplicable and the claim must be denied.  38 U.S.C.A. § 5107 (b); 38 C.F.R. § 3.102; Gilbert v. Derwinski, 1 Vet. App. 49, 55-57 (1990). 


ORDER

Service connection for status post pneumothorax with post-surgical chest pain (chest condition) is denied.

Service connection for a headache disorder is denied.

Service connection for an acquired psychiatric disorder is denied.



____________________________________________
D. JOHNSON
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


